Citation Nr: 1817411	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  14-30 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a chronic right knee strain. 

3.  Entitlement to service connection for a chronic left knee strain. 

4.  Entitlement to service connection for a lumbar strain. 

5.  Entitlement to service connection for left hand paresthesia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, J.K, and J.P.


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Marine Corps, with active duty service from August 2006 through August 2010. 

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions, dated April 2011 and December 2011, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts (hereinafter Agency of Original Jurisdiction (AOJ)).

In pertinent part, the April 2011 rating decision denied the Veteran's claims for entitlement to service connection for a bilateral hearing loss disability, for the right and left chronic knee strains, and for the lumbar strain.  The December 2011 rating decision denied the Veteran's claim for entitlement to service connection for the left hand paresthesia. 

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing, held at the RO.  A copy of this transcript has been reviewed and associated with the claims file. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  

During the Veteran's December 2015 hearing, he testified to being involved in at least one IED explosion during his active duty service.  The Veteran described being strapped in to a vehicle which was propelled several feet after the driver's side tire ran over an IED.  In recounting this experience, the Veteran stated that it was likely he could have sustained injuries to his back and neck as a result of being propelled from the vehicle.  The Board additionally notes that the Veteran has made similar reports to physicians at the Boston VA Medical Center (VAMC).  See e.g. Boston VAMC, treatment note dated June 24, 2012. 

Despite these reports, the Board observes that the AOJ has not verified or attempted to verify the Veteran's reports of being involved in an IED explosion during his active duty service.  Review of the Veteran's service medical records, military personnel records, and other medical records fails to show any report or instance of the Veteran's involvement in an IED explosion during active duty service.  As such, the Board finds that the AOJ must contact the Joint Services Records Research Center (JSRRC) and the Defense Personnel Records Information Retrieval System (DPRIS) to ensure a complete copy of the Veteran's service records have been obtained.  Additionally, the AOJ should request information from both the JSRRC and DPRIS as to whether the Veteran's unit was involved in any IED explosions during his active duty service. 

The Board further notes that the AOJ has not obtained a complete set of the Veteran's VA treatment records.  In the April 2011 and the December 2011 rating decisions, as well as the July 2014 statement of the case, the Board notes that the AOJ erroneously reported there were not VA treatment records to review in adjudicating the Veteran's claim.  However, a review of the Veteran's claims file shows treatment records from both the Boston and Quincy VAMCs have been obtained and review as the AOJ adjudicated some of the Veteran's other claims for entitlement to service connection. 

Moreover, within these medical records, the Board finds evidence to suggest that additional records are outstanding.  For example, during a physical examination in June 2012, where the Veteran reported sustaining injuries as a result of an in-service IED explosion, the clinician reports that a consult has been ordered/scheduled for the Veteran to meet with an audiologist.  Despite this notation, the VAMC files show no further evidence of any audiological consult or examination, and no evidence to suggest that this consultation was cancelled.  Similar reports of scheduled examinations regarding the Veteran's low back disability exist, but no such record of any examination has been included with the electronic claims file.   As such, on remand, the AOJ should obtain a complete copy of the Veteran's VA medical records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency). 

In addition to the above development, the Board finds that the Veteran should be afforded updated VA examinations for his claims of entitlement to service connection for the bilateral knee disabilities and the lumbar spine disability.  The Veteran was previously provided a general medical examination for these claimed disabilities in September 2010.  However, in reviewing the examiner's findings, the Board notes that the Veteran's lay reports of sustaining injuries following an IED explosion were not addressed or considered by the examiner.  As the examiner did not consider or address this report, the Board finds that a new VA examination should be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should contact the JSRRC and DPRIS to obtain a fully and complete copy of the Veteran's medical records from his periods of active duty service in Afghanistan, specifically October 2009 through April 2010.  The AOJ should additionally information showing whether the Veteran's unit was involved in any IED explosions or other such combat events during these periods of active duty service. 

2.  The AOJ should obtain all treatment records from the Boston and Quincy VAMC, and associate these records with the Veteran's claims file. 

The AOJ should additionally contact the Veteran, and, with his assistance, identify any additional outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).

3.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA medical examination with an appropriate qualified physician.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(i)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right knee disability had its clinical onset during military service, or is otherwise related to his active duty service?

(ii)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's left knee disability had its clinical onset during military service, or is otherwise related to his active duty service?

(iii)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's lumbar spine disability had its clinical onset during military service, or is otherwise related to his active duty service?

In rendering the above opinions, the examiner must consider and address the following evidence:

(a)  the Veteran's service treatment records showing he was treated for neck and back pain; and

(b)  the Veteran's lay reports of sustaining injuries following an IED explosion during his service in Afghanistan. 

It should be noted that the Veteran is considered competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran the examiner should provide a fully reasoned explanation.

Explanations for all opinions must be provided. In provided the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of his bilateral knee and low back symptoms.

4. After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



